RESOLUCIÓN
Desde el Año Fiscal 1998-1999, la Rama Judicial se ha visto precisada a congelar los puestos vacantes y los que quedaran vacantes por razón de la difícil situación presu-puestaria que ha enfrentado desde esa fecha. Esa medida fiscal cautelar ha afectado nuestros procedimientos admi-nistrativos y se ha reflejado mayormente en las Secreta-rías y los Alguacilazgos. Las demoras ocasionadas han ge-nerado una gran insatisfacción en los abogados y la ciudadanía en general. Al presente, existen aproximada-*682mente 112 puestos vacantes de la clase Alguacil Auxiliar y 113 de la clase Secretaria Auxiliar del Tribunal I.
Para poder agilizar el proceso de reclutamiento de los candidatos para las clases de puesto antes mencionadas, consideramos esencial utilizar un procedimiento especial que cumpla con el principio de mérito incorporado a nues-tro Sistema de Administración de Recursos Humanos y que, a la vez, sea ágil y eficiente para atender con pronti-tud las necesidades de recursos humanos en las áreas esenciales de Secretaría y Alguacilazgo. Por tal razón, se enmienda el Art. 13 del Reglamento de la Administración del Sistema de Personal de la Rama Judicial para añadir el inciso (13.9) —Procedimiento especial de reclutamiento y designación para los puestos de Secretarias Auxiliares del Tribunal I y Alguaciles Auxiliares — , como se indica a con-tinuación:

Artículo 13. Proceso de selección


(13.9) Procedimiento especial de reclutamiento y designa-ción para los puestos en las clases Secretarias Auxiliares del Tribunal I y Alguaciles Auxiliares

Sin sujeción a lo dispuesto en el inciso (13.1), en lo referente a la certificación de elegibles, y el inciso (13.5), el proceso de reclutamiento y designación para los puestos en las clases Se-cretaria Auxiliar del Tribunal I y Alguacil Auxiliar será el si-guiente:
(1) De acuerdo con las necesidades del servicio y en las oca-siones que lo amerite, se emitirán convocatorias para cada una de estas clases.
(2) Se administrarán los exámenes correspondientes a la clase Secretaria(o) Auxiliar del Tribunal I y Alguacil Auxiliar.
(3) Los candidatos(as) que aprueben el examen ingresarán a un registro de elegibles de cada clase en el orden descendente de la nota obtenida en dicho examen.
(4) Se designará un solo candidato(a) para cada puesto va-cante de acuerdo con el orden de prioridad siguiente:
(a) Los candidatos(as) provenientes de los registros de reincorporación, reingreso y cualquier otro registro que se esta-blezca para garantizar derechos adquiridos reconocidos a los empleados de la Rama Judicial. El orden descendente en que se *683ubicarán los candidatos(as) de estos registros será similar al orden de importancia que se les asigna a dichos registros en el inciso (13.1).
(b) Los candidatos(as) que aprobaron el examen en el or-den descendente que ocupan en el registro de elegibles, to-mando también en consideración el orden de preferencia de los pueblos seleccionados por éstos.
(5) En el caso de los candidatos(as) designados a los puestos de Secretaria(o) Auxiliar del Tribunal I, se continuará con el proceso administrativo de nombramiento y juramentación.
(6) En el caso de los candidatos(as) designados a los puestos de Alguacil Auxiliar, éstos se enviarán a las evaluaciones reque-ridas para esta clase de puesto. Una vez éstos aprueben las mismas, se continuará con el proceso administrativo de nom-bramiento y juramentación. De no aprobar alguna de las eva-luaciones, se notificará al candidato(a) por escrito informándole a su vez el derecho que le asiste de revisión.
(7) Si un candidato(a) designado no acepta el nombra-miento ofrecido, así lo indicará por escrito al (la) Director(a) Administrativo(a) de los Tribunales. En este caso se designará el siguiente candidato(a) disponible en el registro de elegibles.
(8) En un término de treinta (30) días después que se ocu-pen todos los puestos vacantes autorizados para reclutamiento, se cancelarán los registros establecidos. Los candidatos(as) pro-venientes de los registros mencionados en el subinciso 4(a) que no hayan sido designados a un puesto se volverán a incluir en dichos registros por el término al que tienen derecho.
(9) Los candidatos(as) nombrados mediante este procedi-miento especial podrán solicitar un traslado una vez cumplan con los requisitos siguientes:
(a) Haber aprobado el período probatorio requerido para la clase de puesto que ocupan.
(b) Que haya transcurrido un (1) año desde la fecha de su nombramiento.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo